Case 6:19-cr-00029-JCB-JDL Document 109 Filed 03/05/21 Page 1 of 1 PageID #: 753




                                  No. 6:19-cr-00029-1

                              United States of America,
                                         v.
                              Tyreese Wayne Williams.


                                       ORDER

                 This criminal action was referred to United States Magis-
             trate Judge John D. Love for administration of a guilty plea
             under Federal Rule of Criminal Procedure 11. The magistrate
             judge conducted a hearing in the form and manner prescribed
             by Rule 11 and issued findings of fact and recommendation
             on guilty plea. Doc. 108. The magistrate judge recommended
             that the court accept defendant’s guilty plea and adjudge de-
             fendant guilty on count one of the superseding indictment. Id.
             Defendant waived his right to object to the magistrate judge’s
             findings. Id.
                The court hereby accepts the findings of fact and recom-
             mendation on guilty plea of the United States Magistrate
             Judge. Doc. 108. The court also accepts defendant’s plea but
             defers acceptance of the plea agreement until after review of
             the presentence report.
                 In accordance with defendant’s guilty plea, the court finds
             defendant Tyreese Wayne Williams guilty of count one of the
             superseding indictment, charging a violation of Title 18 U.S.C.
             § 922(g)(1) - Felon in Possession of a Firearm.
                                    So ordered by the court on March 5, 2021.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
